DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Rejections Withdrawn
Rejections of claims 1 and the dependents thereof under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandl in view of Steen and Thiele in light of the points raised in arguments and reconsidered references that above combination alone or combined do not teach or reasonably suggest the limitations of ultrasonic imaging system having an array transducer, a beamformer, a memory, a combiner, and a display. That, the array transducer to transmit beams and to receive echoes and the beamformer coupled to the array transducer to control transmit beams and to receive echoes. The memory is coupled to the beamformer to store a first set of image data comprising a plurality of parallel, elevationally distinct slices of the volumetric region. The combiner is coupled to the memory to combine a second image data with a portion of the first set of image data by volume rendering in the elevation direction to produce a thick slice image comprising the second image data and the portion of the first set of image data. Then, display coupled to the combiner to display the thick slice image at a frame rate that is faster than that of a time to acquire the first set of image data and the second image data.

Claims 11- 17 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793